                   Case: 3:19-cv-00683-wmc Document #: 5 Filed: 08/22/19 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WISCONSIN

        EDGEWOOD HIGH SCHOOL                         )
        OF THE SACRED HEART, INC.,                   )
                                                     )
                Plaintiff,                           )                    Case No. 3:19-cv-683
                                                     )
                              v.                     )                    JURY TRIAL DEMANDED
                                                     )
        CITY OF MADISON, WISCONSIN;                  )
        CITY OF MADISON ZONING BOARD                 )
        OF APPEALS; Zoning Administrator             )
        MATTHEW TUCKER, in his official              )
        capacity; and Director of Madison’s Building )
        Inspection Division GEORGE HANK,             )
        in his official capacity,                    )
                                                     )
                Defendants.                          )


                                        NOTICE OF APPEARANCE


                   PLEASE TAKE NOTICE that Kevin M. LeRoy of Foley & Lardner LLP has been

        retained by Plaintiff Edgewood High School of the Sacred Heart, Inc. and shall appear as its

        counsel in all further proceedings in this action. All filings, notices and other communications

        pertaining to this action should be directed to the undersigned at the address indicated below.

                   Dated this 22nd day of August 2019.


                                                         s/ Kevin M. LeRoy
                                                         Kevin M. LeRoy, WBN 1105053
                                                         FOLEY & LARDNER LLP
                                                         150 E. Gilman Street, Suite 5000
                                                         P.O. Box 1497
                                                         Madison, WI 53701-1497
                                                         Phone: (608) 250-7418
                                                         Facsimile: (608) 258-4258
                                                         kleroy@foley.com

                                                         Attorneys for Plaintiff


4832-7257-4370.1
